 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    ROSEANNA PAGE,                                     Case No. 1:17-cv-00849-DAD-EPG

12                    Plaintiff,
                                                         ORDER RE: STIPULATED REQUEST FOR
13            v.                                         DISMISSAL OF ENTIRE ACTION WITH
                                                         PREJUDICE
14    COUNTY OF MADERA, et al.,

15                    Defendants.                        (ECF No. 49)

16

17         Plaintiff, Roseanna Page, and Defendants, County of Madera, Madera County

18    Department of Corrections, Madera County Department of Health, Officers V. Le Sage and M.

19    Garrett, Corporal J. Campos, and California Forensic Medical Group, Inc., have filed a

20    stipulation to dismiss the entire action with prejudice (ECF No. 49). In light of the stipulation,

21    the case has ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v.

22    City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is

23    respectfully directed to close this case.

24
     IT IS SO ORDERED.
25

26     Dated:      November 9, 2018                            /s/
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
